Citation Nr: 1547687	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  11-29 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable initial evaluation for pseudofolliculitis barbae, currently assigned a noncompensable evaluation.

2.  Entitlement to an increased evaluation for hiatal hernia with gastroesophageal reflux disease (GERD), currently assigned a 10 percent evaluation.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) from August 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In August 2015, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran raised the issue of TDIU due to his hiatal hernia and GERD disability when he submitted his SSA records showing that he was considered disabled by SSA partly due to his GERD disability.  Therefore, the issue of entitlement to TDIU is before the Board.  

The issues of an increased evaluation for hiatal hernia with gastroesophageal reflux disease (GERD) and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

On August 18, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for compensable initial evaluation for pseudofolliculitis barbae is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn the appeal as to the issue of a compensable initial evaluation for pseudofolliculitis barbae and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of a compensable initial evaluation for pseudofolliculitis barbae, and it is dismissed.

ORDER

The appeal as to the issue of a compensable initial evaluation for pseudofolliculitis barbae is dismissed.

REMAND

At the August 2015 hearing, the Veteran and his representative explained that he was treated for acid reflux at Harris County Community Supervision & Corrections Department and at the Texas Department of Corrections.  Treatment records from Harris County Hospital are currently included in the file, but no medical records from Harris County Community Supervision & Corrections Department or from the Texas Department of Corrections are of record.  These records are likely relevant to his claim for a higher evaluation for his hiatal hernia and GERD, and an attempt should be made to obtain these records.

In October 2010, the Veteran provided a favorable decision of the Social Security Administration (SSA) dated in June 2010.  SSA considered the Veteran's GERD disability in its determination that the Veteran was disabled.  As the Veteran filed his claim for a higher evaluation for his hiatal hernia and GERD disability in October 2010, there could be potentially relevant evidence included in the Veteran's SSA records that would be relevant during the appeal period, and these should be obtained. 

VA treatment records note that the Veteran has sought a vocational rehabilitation referral.  Other VA treatment records note a history of vocational rehabilitation.  It should be determined whether the Veteran has a VA vocational rehabilitation folder and, if so, this folder should be obtained and attached to the claims file as it may be relevant to his claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all Social Security Administration disability records.

2. Ask the Veteran to provide authorization and release forms for the Harris County Community Supervision & Corrections Department and the Texas Department of Corrections and attempt to obtain treatment records for the Veteran for 2008 and December 2012 to December 2014 timeframes.

3. After the above has been completed, ask the examiner who provided the February 2015 examination report, if available, for an addendum addressing the current severity of the Veteran's claimed hiatal hernia and GERD disability.  The examiner is requested to review the file, including all newly obtained records and his examination report.  

The examiner should explain whether the Veteran has had material weight loss and hermatemesis or melena with moderate anemia at any time since he filed his claim for a higher evaluation for his hiatal hernia (October 2009).

The examiner must also provide an opinion as to the functional impairments caused by the service-connected disability with regard to his ability to perform tasks, including sedentary and physical tasks.  

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the February 2015 VA examiner is not available, another competent professional may provide the opinion after reviewing the February 2015 examination report and the claims file.  

4. Thereafter, readjudicate the Veteran's claims, to include TDIU, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


